Case 1:19-cv-02538-REB Document 1 Filed 09/06/19 USDC Colorado Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO

Civil Action No. 2019-cv-

KHALID MUHAMMAD,

         Plaintiff,

v.

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY,

         Defendant.


               NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF COLORADO


TO:      PLAINTIFF, KHALID MUHAMMAD, AND HIS ATTORNEYS OF RECORD

         PLEASE TAKE NOTICE that on the 6th day of September, 2019, the Defendant,

State Farm Mutual Automobile Insurance Company (“State Farm”), filed in the United

States District Court for the District of Colorado its Notice of Removal of this action to that

Court.

         This action was commenced by Plaintiff on July 19, 2019, in the District Court,

Denver County, Case No. 2019CV32786. See Complaint with Jury Demand, attached to

this Notice as Appendix A-3. Plaintiff’s claim constitutes a civil action for which this Court

has original jurisdiction under 28 U.S.C. Section 1332(a), as there is diversity between the

parties and the amount in controversy exceeds $75,000.             Therefore, this action is

removable from the District Court, Weld County, State of Colorado, to this Court under 28

U.S.C. Section 1441(a). In accordance with 28 U.S.C. Section 1446(b), the notice of
Case 1:19-cv-02538-REB Document 1 Filed 09/06/19 USDC Colorado Page 2 of 5




removal shall be filed within 30 days after service or other receipt of the Complaint. Plaintiff

served Defendant with the original Complaint on or about August 2, 2019. A copy of the

Return of Service is attached as Appendix A-7. Accordingly, this notice is timely filed.

       This action arises out of Plaintiff’s claims made under an insurance policy issued by

Defendant for an automobile accident that occurred on or about March 28, 2014. See,

Plaintiff’s Complaint and Jury Demand [Appendix A-3] at Paragraphs 24, 25. Plaintiff,

Khalid Muhammad claims he is entitled to payment for underinsured motorist (UIM)

benefits after settling for the policy limits with the individual at fault for the automobile

accident. Id. at Paragraph 26. Plaintiff alleges his damages are in excess of $200,000.00,

and thus claims underinsured motorist benefits pursuant to the insurance contract with

State Farm. Id. at Paragraphs 24. Plaintiff claims that Defendant State Farm has refused

to pay underinsured motorist benefits and that Defendant State Farm has breached the

insurance contract. Id. at Paragraphs 35 and 38.

       As of the date of the filing of this Notice of Removal, there has been no entry of

judgment (default or otherwise) against State Farm in the state court. The Answer to

Plaintiff’s Complaint and Jury Demand will be filed within the time permitted by the

applicable rule.




                                            -2-
Case 1:19-cv-02538-REB Document 1 Filed 09/06/19 USDC Colorado Page 3 of 5




       Diversity of citizenship exists between the parties. According to the allegations of

Plaintiff’s Complaint, Plaintiff is now, and was at the commencement of this action, a citizen

of the State of Colorado. The insurance policy, accident report and all communications

between State Farm and Plaintiff indicate Plaintiff’s residence is in the State of Colorado.

Defendant, State Farm, is now, and was at the time of the commencement of this action, a

citizen of the State of Illinois. At all relevant times, Defendant, State Farm, has been

incorporated in the State of Illinois, with its principal place of business in the State of Illinois.

       Pursuant to D.C. COLO.LCivR 81.1, attached as Appendix A are copies of the

docket sheet from the Weld County District Court, as well as all other pleadings that have

been filed in the State Court. These include the following:

       1.       Docket Sheet from State Court.

       2.       District Court Civil Cover Sheet.

       3.       Complaint with Jury Demand.

       4.       Summons.

       5.       Order – Pretrial Order.

       6.       Order – Delay Reduction Order.

       7.       Return of Service.

       8.       Notice of Removal to United States District Court.




                                              -3-
Case 1:19-cv-02538-REB Document 1 Filed 09/06/19 USDC Colorado Page 4 of 5




See Appendices, attached hereto as Appendices A-1, A-2, A-3 A-4, A-5, A-6, A-7 and A-

8. State Farm states that no hearings have been set in the state court as of this date.

       Pursuant to D.C. COLO.LCivR 3.1, a properly completed Civil Cover Sheet is filed

contemporaneously with this Notice of Removal.

       WHEREFORE, Plaintiff’s claims constitute a civil action for which this Court has

original jurisdiction under 28 U.S.C. Section 1332(a), and diversity of citizenship exists

between the parties; therefore, this action is removable from the District Court, Weld

County, State of Colorado under 28 U.S.C. Section 1441(a).


       DATED this 6th day of September, 2019.


                             Respectfully submitted,


                            By:    s/ Elaine K. Stafford
                                   L. Kathleen Chaney
                                   Elaine K. Stafford

                                   LAMBDIN & CHANEY, LLP
                                   4949 S. Syracuse Street, Suite 600
                                   Denver, Colorado 80237
                                   Telephone: (303) 799-8889
                                   Facsimile: (303) 799-3700
                                   E-mail: kchaney@lclaw.net; estafford@lclaw.net
                                   Attorneys for State Farm Mutual Automobile
                                          Insurance Company




                                           -4-
Case 1:19-cv-02538-REB Document 1 Filed 09/06/19 USDC Colorado Page 5 of 5




                              CERTIFICATE OF SERVICE


       I hereby certify that on this 6th day of September, 2019, a true and correct copy of
the foregoing NOTICE OF REMOVAL TO UNITED STATES DISTRICT COURT FOR
THE DISTRICT OF COLORADO was filed with the Clerk of the Court using the CM/ECF
system which will send notification of such filing to the following e-mail addresses:

Nathan T. Mattison, Esq., nmattison@dlslawfirm.com
Robert H. Harper, Esq., rharper@dlslawfirm.com



                           By:    s/ Elaine K. Stafford
                                  L. Kathleen Chaney
                                  Elaine K. Stafford

                                  LAMBDIN & CHANEY, LLP
                                  4949 S. Syracuse Street, Suite 600
                                  Denver, Colorado 80237
                                  Telephone: (303) 799-8889
                                  Facsimile: (303) 799-3700
                                  E-mail: kchaney@lclaw.net; estafford@lclaw.net
                                  Attorneys for Defendant State Farm Mutual Automobile
                                         Insurance Company




                                          -5-
